UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No.o Post-Effective Amendment No. 183x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Unified Series Trust (Exact Name of Registrant as Specified In Charter) 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46208 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 917-7000 Brian L. Blomquist President 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 (Name and Address of Agent for Service) Copies to: Dee Anne Sjögren, Esq. Thompson Coburn LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1)  75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box:  this post-effective amendment designates a new effective date for a previously filed post-effective amendment 3 TO 1 FUNDS: 3 to 1 Diversified Equity Fund (FMREX) 3 to 1 Strategic Income Fund (FMRIX) PROSPECTUS April 29, 2011 35 East Wacker Drive 24th Floor Chicago, Illinois 60601 (866) 616-4848 www.3to1funds.com The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS PAGE SUMMARY SECTION - 3 TO 1 DIVERSIFIED EQUITY FUND Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance 5 Portfolio Management 6 SUMMARY SECTION – 3 TO 1 STRATEGIC INCOME FUND Investment Objective 8 Fees and Expenses of the Fund 8 Principal Investment Strategies 9 Principal Risks 10 Performance 12 Portfolio Management 14 ADDITIONAL SUMMARY INFORMATION Purchase and Sale of Fund Shares 14 Tax Information 15 Payments to Broker-Dealers and Other Financial Intermediaries 15 OVERVIEW:THE MANAGER OF MANAGERS APPROACH 15 ADDITIONAL INFORMATION ABOUT THE DIVERSIFIED EQUITY FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Diversified Equity Fund 16 Principal Risks of Investing in the Diversified Equity Fund 17 Portfolio Holdings 21 ADDITIONAL INFORMATION ABOUT THE STRATEGIC INCOME FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Strategic Income Fund 21 Principal Risks of Investing in the Strategic Income Fund 23 Portfolio Holdings 28 ACCOUNT INFORMATION How to Buy Shares 28 How to Exchange Shares 31 How to Redeem Shares 31 Determination of Net Asset Value 34 Dividends, Distributions and Taxes 35 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUNDS Manager 37 Sub-advisers 38 Portfolio Managers 39 FINANCIAL HIGHLIGHTS 44 PRIVACY POLICY 47 FOR MORE INFORMATION Back Cover SUMMARY SECTION – 3 TO 1 DIVERSIFIED EQUITY FUND Investment Objective The investment objective of the 3 to 1 Diversified Equity Fund (the “Equity Fund” or the “Fund”) is long-term capital appreciation and, secondarily, income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Equity Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 30 days of purchase)2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (12b-1) Fees0.00% Other Expenses 0.82% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 1.83% Fee Waiver/Expense Reimbursement1 0.67% Total Annual Fund Operating Expenses (After Fee Waiver/Expense Reimbursement) 1.16% 1 The Fund’s Manager contractually has agreed to waive its management fee and/or reimburse expenses so that total annual fund operating expenses (excluding brokerage fees and commissions; borrowing costs, such as (a) interest and (b) dividend expenses on securities sold short; taxes; any indirect expenses, such as acquired fund fees and expenses; any 12b-1 fees; and extraordinary litigation expenses) do not exceed 1.15% of the Fund’s average daily net assets through April 30, 2012.This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Only the 1 year number shown below reflects the Manager’s agreement to waive fees and/or reimburse Fund expenses.Although your actual costs may be different, based on these assumptions, your costs would be: 1 year3 years 5 years10 years $118 $510 $928 $2,093 Portfolio Turnover The Equity Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Expense Example above, affect the Fund’s performance.During the most recent fiscal year, the Equity Fund’s portfolio turnover rate was 44.33% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Equity Fund invests at least 80% of its net assets in equity securities of U.S. and foreign companies of all market capitalizations.The Equity Fund’s assets are diversified among various issuers, industries and market sectors. The Equity Fund’s assets typically are managed by several sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Equity Fund’s asset allocation strategy.To achieve its investment objective, the Equity Fund invests in both growth and value style securities.A “growth” company generally is one that a sub-adviser believes has potential for growth, relative to the other companies in that particular company’s industry or the market.In making this determination, the sub-adviser generally looks for the presence of certain characteristics in the company, including: a strong balance sheet; a consistent history of earnings stability and growth; an attractive line-up of proprietary products, processes and/or services; a leadership position in the markets; and experienced management.In contrast, a “value” company is one that a sub-adviser believes has an intrinsic value (as determined by the sub-adviser) that is higher than reflected in the company’s then-current share price.In making this determination, a sub-adviser typically compares the security’s current market price to the company’s fundamentals, such as: price/earnings ratio; dividend yield; book value; assets to liabilities ratio; management ownership; and price/cash flow.Value style companies typically pay more dividends than growth style companies. Equity securities in which the Equity Fund may invest include common stocks, common stock equivalents (such as rights, warrants, and convertible securities, including convertible preferred stocks and when-issued securities), and preferred stocks of domestic and foreign companies, as well as securities of other investment companies and exchange-traded funds (“ETFs”) that invest primarily in equity securities.The Equity Fund may invest in inverse ETFs, including leveraged ETFs.Inverse ETFs seek to provide investment results that match a certain percentage of the inverse of the results of a specific index on a daily or monthly basis.The Equity Fund also may invest in ETFs whose portfolios primarily consist of commodities. The Equity Fund may invest up to 40% of its assets in foreign securities (measured at the time of purchase), directly through foreign exchanges or indirectly through depositary receipts such as American Depositary Receipts, European Depositary Receipts and Global Depositary Receipts, which are issued by banks or trust companies and represent shares of a foreign company.American Depositary Receipts may be sponsored or unsponsored.The Equity Fund’s investments in foreign securities also may include securities of companies in emerging markets (up to 15% of its net assets, measured at the time of purchase).These foreign securities may be denominated in foreign currencies. The Equity Fund may (but is not required to) hedge against currency movements in the various markets in which it investsby entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Equity Fund may take active foreign currency positions not designed as a hedge, in which case the Equity Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. The Fund may purchase Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A establishes a “safe harbor” from the registration requirements for resales of certain securities to qualified institutional buyers. The Equity Fund may invest up to 20% of its assets in non-equity securities, including short-term debt and government securities, money market instruments, and shares of other investment companies (including open-end funds and ETFs) that invest primarily in debt securities, government securities, or commodities, and these underlying funds may engage in derivative transactions.The Equity Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Fund may engage in active trading of its portfolio securities as a result of its overall strategy. The Manager determines how the Equity Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Equity Fund’s asset allocation (including the allocation among various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Equity Fund.From time to time, rather than allocating assets to a particular sub-adviser, the Manager may instead manage those assets directly.The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may cause the Equity Fund to invest in other investment companies that invest primarily in domestic and foreign equity securities, generally based on equity market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks An investor in the Fund should have a long-term perspective and be able to tolerate potentially wide price fluctuations. Your investment in the Fund is subject to risks, including the possibility that the value of the Fund’s portfolio holdings may fluctu­ate in response to events specific to the companies in which the Fund invests, as well as economic, political or social events in the U.S. or abroad. Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time.The principal risks of investing in the Fund are: · Market Risk. Market risk involves the possibility that the Fund’s investments in equity securities will decline because of falls in the stock market, reducing the value of individual companies’ stocks regardless of the success or failure of an individual company’s operations. · Common Stock Risk. Common stocks are subject to greater fluctuations in market value than other asset classes.The rights of common stockholders are subordinate to all other claims on a company’s assets; therefore, the Fund could lose money if a company in which it invests becomes financially distressed. · Small and Medium Cap Company Risk.Securities of companies with small and medium market capitalizations are often more volatile and less liquid than investments in larger companies.Small and medium cap companies may face a greater risk of business failure, which could increase the volatility of the Fund’s portfolio. · Growth Style Risk.To the extent that the Fund invests in companies that appear to be growth-oriented, the sub-adviser’s perceptions of a company’s growth potential may be wrong, or the securities purchased may not perform as expected, causing losses to the Fund. · Value Risk.The market may not agree with the sub-adviser’s determination that a stock is undervalued and the stock’s price may not rise to what the sub-adviser believes is its full value.The stock may even decrease in value. · Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. · Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease.These securities involve the risk that the issuer will default on its obligation. · Fixed Income Securities Risk. Fixed income securities are subject to credit risk, interest rate risk and liquidity risk. Credit risk is the risk the issuer or guarantor of a debt security will be unable or unwilling to make timely payments of interest or principal or to otherwise honor its obligations. Interest rate risk is the risk of losses due to changes in interest rates. In general, the prices of debt securities rise when interest rates fall, and the prices fall when interest rates rise. Liquidity risk is the risk a particular security may be difficult to purchase or sell and that the Fund may be unable to sell illiquid securities at an advantageous time or price. The Fund’s investments in government-sponsored entity securities also exhibit these risks, although the degree of such risks may vary significantly among the different government-sponsored entity securities. Some securities issued or guaranteed by U.S. government agencies or instrumentalities are not backed by the full faith and credit of the U.S. and may only be supported by the right of the agency or instrumentality to borrow from the U.S. Treasury. There can be no assurance that the U.S. government will always provide financial support to those agencies or instrumentalities. · Foreign Securities Risk.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Fund’s investments. · Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, subject to risks associated with fluctuations in currency exchange rates.Currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.When the Fund engages in hedging of foreign currencies by entering into derivative transactions, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. · Management Risk. The sub-adviser’s strategy and the strategies employed by the portfolio managers of the underlying funds in which the Fund invests may fail to produce the intended results. · Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value or an active market may not develop. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). · Derivatives Risk.The Fund (or underlying funds in which it invests) may buy or sell a variety of “derivative” instruments (for example, options, futures or index-based instruments) in order to gain exposure to particular securities or markets, in connection with hedging transactions and to increase total return.The Fund’s use of derivative instruments involves the risk that such instruments may not work as intended due to unanticipated developments in market conditions or other causes. · Illiquidity Risk.Liquid securities purchased by the Fund may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. · Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate, which may negatively affect performance. Performance The bar chart below shows how the Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future. Annual Total Return (years ended December 31st) Highest/Lowest quarterly results during this time period were: Best Quarter:2nd Quarter, 2009, 22.81% Worst Quarter:2nd Quarter, 2010, -10.09% Average Annual Total Returns (for the periods ended December 31, 2010) The Fund One Year Since Inception (January 31, 2008) Return Before Taxes % -2.46 % Return After Taxes on Distributions 17.96 % -2.76 % Return After Taxes on Distributions and Sale of Fund Shares 11.99 % -2.27 % MSCI World Index(reflects no deductions for fees, expenses and taxes) % -1.78 % Custom Benchmark(reflects no deductions for fees, expenses and taxes) % % The Custom Benchmark is comprised of 50% Russell 1000 Growth Index, 20% Russell 2000 Index and 30% MSCI EAFE Index. After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (866) 616-4848 or accessed on the Fund’s website at www.3to1funds.com. Portfolio Management Investment Manager – Envestnet Asset Management, Inc. Portfolio Manager – Brandon Thomas; Co-Founder and Chief Investment Officer of the Manager ; Portfolio Manager of the Fund since its inception Sub-Advisers and Their Portfolio Managers – The individuals listed below are equally responsible for the management of the segment of the Fund’s assets managed by the respective sub-adviser. London Company of Virginia · Stephen M. Goddard, CFA; Principal and Chief Investment Officer ; Portfolio Manager of the Fund since its inception. · Johnathan T. Moody; Portfolio Manager and Analyst ; Portfolio Manager of the Fund since its inception. · J. Wade Stinnette, Jr.; Portfolio Manager ; Portfolio Manager of the Fund since February 2010. · J. Brian Campbell; Portfolio Manager; Portfolio Manager of the Fund since September 2010. Pictet Asset Management, Ltd. · Richard Heelis; Senior Investment Manager · Fabio Paolini; Senior Investment Manager · Swee Kheng Lee; Senior Investment Manager The individuals listed below have been equally responsible for the management of the segment of the Fund’s assets managed by the respective sub-adviser since February, 2011. Loomis, Sayles & Co, LP · Arthur Barry, CFA; Vice President and Portfolio Manager · James Carroll, CFA; Vice President and Portfolio Manager · Warren N. Koontz, CFA, CIC; Vice President and Portfolio Manager Victory Capital Management Inc. · Erick F. Maronak; Chief Investment Officer (Large Cap Growth), Senior Portfolio Manager and Senior Managing Director · Jason E. Dahl, CFA; Portfolio Manager/Analyst, Managing Director · Scott R. Kefer, CFA; Portfolio Manager/Analyst, Managing Director · Michael B. Koskuba; Portfolio Manager/Analyst, Managing Director For important information about buying and selling Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please see “Additional Summary Information.” SUMMARY SECTION – 3 TO 1 STRATEGIC INCOME FUND Investment Objective The investment objective of the 3 to 1 Strategic Income Fund (the “Strategic Income Fund” or the “Fund”) is total return, comprised of long-term capital appreciation and income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Strategic Income Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 30 days of purchase) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (12b-1) Fees0.00% Other Expenses 0.93% Acquired Fund Fees and Expenses 0.00% Total Annual Fund Operating Expenses 1.93% Fee Waiver/Expense Reimbursement1 0.78% Total Annual Fund Operating Expenses (After Fee Waiver/Expense Reimbursement) 1.15% 1 The Fund’s Manager contractually has agreed to waive its management fee and/or reimburse expenses so that total annual fund operating expenses (excluding brokerage fees and commissions; borrowing costs, such as (a) interest and (b) dividend expenses on securities sold short; taxes; any indirect expenses, such as acquired fund fees and expenses; any 12b-1 fees; and extraordinary litigation expenses) do not exceed 1.15% of the Fund’s average daily net assets through April 30, 2012.This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Only the 1 year number shown below reflects the Manager’s agreement to waive fees and/or reimburse Fund expenses.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year3 years5 years10 years $117 $530 $970 $2,191 Portfolio Turnover The Strategic Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Expense Example above, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 86.66% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Strategic Income Fund invests at least 80% of its net assets in fixed income securities. The Strategic Income Fund may elect to pursue its investment objective either by investing directly in fixed income securities or by investing in other mutual funds, including ETFs and actively managed open-end or closed-end funds, that primarily hold a portfolio of fixed income securities. The Strategic Income Fund’s assets typically are managed by multiple sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Strategic Income Fund’s asset allocation strategy.To achieve its investment objective, the Strategic Income Fund invests in a variety of fixed income securities.Generally, in selecting securities for the Strategic Income Fund, the sub-advisers develop an outlook for interest rates, and the domestic and global economy; analyze credit and call risks of individual issues; and use other security selection techniques.The proportion of Strategic Income Fund assets that a sub-adviser commits to investments in securities with particular characteristics (such as quality, sector, interest rate or maturity) varies based on the sub-adviser’s outlook for the U.S. and foreign economies, the financial markets and other factors. Fixed income securities in which the Strategic Income Fund invests include all varieties of fixed income and floating rate securities, whether investment grade or non-investment grade, and with maturities of any length.The Strategic Income Fund seeks to allocate its investments among the following types of fixed income securities: · obligations issued by the U.S. Government and its agencies or instrumentalities; · debt securities of domestic and foreign corporations; · mortgage-backed and asset-backed securities; · receipts involving U.S. Treasury obligations and other “stripped securities;” · municipal securities of issuers located in all 50 states, the District of Columbia or other U.S. territories and possessions, consisting of municipal bonds, municipal notes, tax-exempt commercial paper and municipal lease obligations; · obligations of international agencies or supranational entities; · floating and variable rate securities; · zero coupon, pay-in-kind or deferred payment securities; · securities issued on a when-issued and a delayed-delivery basis; · high yield debt securities (junk bonds); · custodial receipts; · convertible securities; · sovereign debt, including emerging markets debt; and · other investment companies (including open-end funds and ETFs) that invest primarily in fixed income securities. The Strategic Income Fund may invest up to 75% of its assets in high yield, lower-quality fixed income securities that are rated below investment grade or, if unrated, determined by a sub-adviser to be of comparable quality.Generally, lower-rated securities pay higher yields than more highly rated securities to compensate investors for the higher risk. The Strategic Income Fund may invest up to 40% of its net assets, measured at the time of purchase, in fixed income securities issued by foreign corporations and foreign governments, including securities of companies and governments in emerging markets (up to 15% of its net assets, measured at the time of purchase). These foreign securities may not be denominated in U.S. dollars.The Strategic Income Fund may engage in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Strategic Income Fund may take active foreign currency positions not designed as a hedge, in which case the Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. The Strategic Income Fund may invest up to 20% of its assets in other than fixed income securities, such as open-end mutual funds and ETFs that invest primarily in equity securities or commodities, and these underlying funds may engage in derivative transactions.The Strategic Income Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Strategic Income Fund may engage in active trading of its portfolio securities as a result of its overall strategy. The Strategic Income Fund may purchase Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A establishes a safe harbor from the registration requirements for resales of certain securities to qualified institutional buyers. The Manager determines how the Strategic Income Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Strategic Income Fund’s asset allocation (including allocation among the various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Strategic Income Fund.From time to time, rather than allocating assets to one or more sub-advisers, the Manager may instead manage those assets directly.The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may invest them in other investment companies that invest primarily in fixed income securities, generally based on various fixed income market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time.The principal risks of investing in the Fund are: · Fixed Income Securities Risk. Fixed income securities are subject to credit risk, interest rate risk and liquidity risk. Credit risk is the risk the issuer or guarantor of a debt security will be unable or unwilling to make timely payments of interest or principal or to otherwise honor its obligations. Interest rate risk is the risk of losses due to changes in interest rates. In general, the prices of debt securities rise when interest rates fall, and the prices fall when interest rates rise. Liquidity risk is the risk a particular security may be difficult to purchase or sell and that the Fund may be unable to sell illiquid securities at an advantageous time or price. The Fund’s investments in government-sponsored entity securities also exhibit these risks, although the degree of such risks may vary significantly among the different government-sponsored entity securities. Some securities issued or guaranteed by U.S. government agencies or instrumentalities are not backed by the full faith and credit of the U.S. and may only be supported by the right of the agency or instrumentality to borrow from the U.S. Treasury. There can be no assurance that the U.S. government will always provide financial support to those agencies or instrumentalities. · Junk Bond Risk.To the extent the Fund invests in high yield securities (junk bonds), it will be subject to greater levels of interest rate and credit risks than funds that do not invest in such securities.These securities are considered predominately speculative with respect to the issuer’s continuing ability to make principal and interest payments.An economic downturn could adversely affect the market for these securities and reduce the Fund’s ability to sell these securities (liquidity risk).If the issuer of a security is in default with respect to interest or principal payments, the Fund may lose its entire investment. · Municipal Securities Risk.Municipal securities are subject to the risk that legislative changes and local and business developments may adversely affect the yield or value of the Strategic Income Fund’s investments in such securities. Failure to meet certain legal requirements may cause the interest received by the Strategic Income Fund on the municipal securities to be taxable. · Mortgage-Related and Asset-Backed Securities Risk.The value of some mortgage- or asset-backed securities may be particularly sensitive to changes in prevailing interest rates or to the market’s perception of the creditworthiness of the issuers. Early repayment of principal on some mortgage-related securities may expose the Strategic Income Fund to a lower rate of return upon reinvestment of principal. Asset-backed securities typically are supported by some form of credit enhancement.If the credit enhancement is exhausted, certificateholders may experience losses or delays in payment if the required payments of principal and interest are not made to the trust with respect to the underlying loans. · Foreign Securities Risk.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Fund’s investments. · Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, subject to risks associated with fluctuations in currency exchange rates.Currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.When the Fund engages in hedging of foreign currencies by entering into derivative transactions, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. · Management Risk. The sub-adviser’s strategy and the strategies employed by the portfolio managers of the underlying funds in which the Fund invests may fail to produce the intended results. · Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value or an active market may not develop. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). · Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. · Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease. These securities involve the risk that the issuer will default on its obligation. · Derivatives Risk.The Fund (or underlying funds in which it invests) may buy or sell a variety of “derivative” instruments (for example, options, futures or index-based instruments) in order to gain exposure to particular securities or markets, in connection with hedging transactions and to increase total return.The Fund’s use of derivative instruments involves the risk that such instruments may not work as intended due to unanticipated developments in market conditions or other causes. · Illiquidity Risk.Liquid securities purchased by the Fund may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. · Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate, which may negatively affect performance. Your investment in the Fund is not a deposit in a bank and is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. Performance The bar chart below shows how the Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future. Annual Total Return (years ended December 31st) Highest/Lowest quarterly results during this time period were: Best Quarter:2nd Quarter, 2009, 15.56% Worst Quarter:1st Quarter, 2009, 0.75% Average Annual Total Returns (for the periods ended December 31, 2010) The Fund One Year Since Inception (January 31, 2008) Return Before Taxes % % Return After Taxes on Distributions 11.80 % 6.52 % Return After Taxes on Distributions and Sale of Fund Shares 10.42 % 6.35 % Barclays Capital U.S. Aggregate Bond Index (reflects no deductions for fees, expenses and taxes) % % Custom Benchmark(reflects no deductions for fees, expenses and taxes) % % The Custom Benchmark is comprised of 50% Barclay’s Capital U.S. Aggregate Bond Index and 50% Barclays CapitalU.S. High Yield Intermediate Bond Index. After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (866) 616-4848 or accessed on the Fund’s website at www.3to1funds.com. Portfolio Management Investment Manager – Envestnet Asset Management, Inc. (the “Manager”) Portfolio Manager – Brandon Thomas; Co-Founder and Chief Investment Officer of the Manager ; Portfolio Manager of the Fund since its inception. Sub-Advisers and Their Portfolio Managers – The individuals listed below are equally responsible for the management of the segment of the Fund’s assets managed by the respective sub-adviser. SMH Capital Advisors, Inc. · Jeff Cummer; President and Senior Portfolio Manager ; Portfolio Manager of the Fund since its inception · Dwayne Moyers; Chief Investment Officer and Senior Portfolio Manager ; Portfolio Manager of the Fund since its inception · Morgan Neff, Portfolio Manager and Head Trader; Portfolio Manager of the Fund since October, 2010 Loomis, Sayles & Company, LP · Peter W. Palfrey, CFA; Vice President ; Portfolio Manager of the Fund since its inception · Richard G. Raczkowski; Vice President ; Portfolio Manager of the Fund since its inception ADDITIONAL SUMMARY INFORMATION Purchase and Sale of Fund Shares Minimum Initial InvestmentTo Place Buy or Sell Orders $2,000By Mail:3 to 1 Funds c/o:Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, IN46206 Minimum Additional Investment $100 By Phone:(866) 616-4848 You may sell or redeem shares through your dealer or financial adviser.Please contact your financial intermediary directly to find out if additional requirements apply. Tax Information Each Fund’s distributions are taxable and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred account, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase a Fund’s shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend a Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. OVERVIEW: THE MANAGER OF MANAGERS APPROACH Each 3 to 1 Fund has its own distinct investment objective, strategies and risks.The Funds’ Manager, Envestnet Asset Management, Inc., is responsible for developing, constructing and monitoring the asset allocation and portfolio strategy for each Fund.The Manager employs a “manager of managers” approach to manage the Funds.Under this approach, the Manager oversees multiple sub-advisers, each of which manages a portion of a Fund’s assets representing a distinct segment of a market, asset class or investment style.The Manager believes that each Fund’s performance can be enhanced by employing multiple sub-advisory firms to manage the assets of a Fund, with the objective of achieving reduced risk through increased diversification, as well as greater consistency of results.The sub-advisers managing each Fund are chosen by the Manager, subject to the approval of the Board of Trustees.The Manager reviews a wide range of factors in evaluating sub-advisers prior to recommending that the Board of Trustees approve each sub-adviser, including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, assets under management, and correlation of results with other sub-advisers.The Manager then allocates each Fund’s assets among various sub-advisers, each of which is required to adhere to the strict investment disciplines established by the Manager.The sub-advisers may use a variety of investment techniques to achieve a Fund’s investment objectives.These techniques may change over time as new instruments and techniques are introduced or as a result of regulatory or market developments.The Manager is responsible for overseeing each sub-adviser, and continually monitors and evaluates each sub-adviser’s performance, to ensure that it does not deviate from the sub-adviser’s stated investment strategy.The Manager also periodically evaluates each Fund’s investment strategy to determine if changes are necessary, and rebalances each Fund’s asset allocation (including allocation among the various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Fund.For additional information about the Funds’ management structure, see the section “Management of the Funds” in this prospectus. ADDITIONAL INFORMATION ABOUT THE DIVERSIFIED EQUITY FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Diversified Equity Fund Under normal circumstances, the Equity Fund invests at least 80% of its net assets in equity securities of U.S. and foreign companies of all market capitalizations.The Equity Fund’s assets are diversified among various industries and market sectors. The Equity Fund’s assets typically are managed by several sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Equity Fund’s asset allocation strategy.To achieve its investment objective, the Equity Fund invests in both growth and value style securities.A “growth” company generally is one that a sub-adviser believes has potential for growth, relative to the other companies in that particular company’s industry or the market.In making this determination, the sub-adviser generally looks for the presence of certain characteristics in the company, including: a strong balance sheet; a consistent history of earnings stability and growth; an attractive line-up of proprietary products, processes and/or services; a leadership position in the markets; and experienced management.In contrast, a “value” company is one that a sub-adviser believes has an intrinsic value (as determined by the sub-adviser) that is higher than reflected in the company’s then-current share price.In making this determination, a sub-adviser typically compares the security’s current market price to the company’s fundamentals, such as: price/earnings ratio; dividend yield; book value; assets to liabilities ratio; management ownership; and price/cash flow. Equity securities in which the Equity Fund may invest include common stocks, common stock equivalents (such as rights, warrants, and convertible securities, including convertible preferred stocks and when-issued securities), and preferred stocks of domestic and foreign companies, as well as securities of other investment companies and exchange-traded funds (“ETFs”) that invest primarily in equity securities.The Equity Fund may invest in inverse ETFs, including leveraged ETFs.Inverse ETFs seek to provide investment results that match a certain percentage of the inverse of the results of a specific index on a daily or monthly basis.The Equity Fund also may invest in ETFs whose portfolios primarily consist of commodities. The Equity Fund may invest up to 40% of its assets in foreign securities (measured at the time of purchase), directly through foreign exchanges or indirectly through depositary receipts such as American Depositary Receipts, European Depositary Receipts and Global Depositary Receipts, which are issued by banks or trust companies and represent shares of a foreign company.American Depositary Receipts may be sponsored or unsponsored.The Equity Fund’s investments in foreign securities also may include securities of companies in emerging markets (up to 15% of its net assets, measured at the time of purchase).These foreign securities may be denominated in foreign currencies. The Equity Fund may (but is not required to) hedge against currency movements in the various markets in which it investsby entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Equity Fund may take active foreign currency positions not designed as a hedge, in which case the Equity Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. The Fund may purchase Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A establishes a “safe harbor” from the registration requirements for resales of certain securities to qualified institutional buyers. The Equity Fund may invest up to 20% of its assets in non-equity securities, including short-term debt and government securities, money market instruments, and shares of other investment companies (including open end funds and ETFs) that invest primarily in debt securities, government securities, or commodities, and these underlying funds may engage in derivative transactions.The Equity Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Fund may engage in active trading of its portfolio securities as a result of its overall strategy. The Manager determines how the Equity Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Equity Fund’s asset allocation (including the allocation among various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Equity Fund.From time to time, rather than allocating assets to one or more sub-advisers, the Manager may instead manage those assets directly.The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may cause the Equity Fund to invest in other investment companies that invest primarily in domestic and foreign equity securities, generally based on equity market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks of Investing in the Diversified Equity Fund An investor in the Fund should have a long-term perspective and be able to tolerate potentially wide price fluctuations. Your investment in the Fund is subject to risks, including the possibility that the value of the Fund’s portfolio holdings may fluctu­ate in response to events specific to the companies in which the Fund invests, as well as economic, political or social events in the U.S. or abroad. Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time.The principal risks of investing in the Fund are: Market Risk. The Fund is subject to market risk—the risk that the securities markets will increase or decrease in value. Market risk applies to every security. Security prices may fluctuate widely over short or extended periods in response to market or economic news and conditions. Securities markets also tend to move in cycles, with periods of rising security prices and periods of falling security prices. If there is a general decline in the securities markets, it is possible that your investment may lose value regardless of the individual results of the companies in which the Fund invests. Common Stock Risk. Common stocks are subject to greater fluctuations in market value than other asset classes as a result of such factors as a company’s business performance, investor perceptions, stock market trends and general economic conditions. The rights of common stockholders are subordinate to all other claims on a company’s assets including debt holders and preferred stockholders; therefore, the Fund could lose money if a company in which it invests becomes financially distressed. Small and Mid Cap Securities Risk. Investments in small and mid cap companies may be riskier than investments in larger, more established companies. The securities of smaller companies may trade less frequently and in smaller volumes than securities of larger companies. In addition, smaller companies may be more vulnerable to economic, market and industry changes. As a result, share price changes may be more sudden or erratic than the prices of other equity securities, especially over the short term. Because smaller companies may have limited product lines, markets or financial resources or may depend on a few key employees, they may be more susceptible to particular economic events or competitive factors than large capitalization companies. Value Style Risk. Investing in “value” stocks presents the risk that the stocks may never reach what the sub-adviser believes are their full market values, either because the market fails to recog­nize what the sub-adviser considers to be the companies’ true business values or because the sub-adviser misjudged those values. In addition, value stocks may fall out of favor with investors and underperform growth stocks during given periods. Growth Style Risk.The Fund invests in companies that appear to be growth-oriented companies. If the sub-adviser’s perceptions of a company’s growth potential are wrong, the securities purchased may not perform as expected, causing losses that will reduce the Fund’s return. Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. Changes in economic conditions or other circumstances that have a negative impact on the issuer are more likely to lead to a weakened capacity to pay the preferred stock obligations than is the case with higher grade securities. Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease. The issuer of the convertible security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. If the issuer defaults and the value of the security declines, the Fund’s share price may decline. Fixed Income Securities Risk. Fixed income securities are subject to credit risk, interest rate risk and liquidity risk. Credit risk is the risk the issuer or guarantor of a debt security will be unable or unwilling to make timely payments of interest or principal or to otherwise honor its obligations. Interest rate risk is the risk of losses due to changes in interest rates. In general, the prices of debt securities rise when interest rates fall, and the prices fall when interest rates rise. Liquidity risk is the risk a particular security may be difficult to purchase or sell and that the Fund may be unable to sell illiquid securities at an advantageous time or price. The Fund’s investments in government-sponsored entity securities also exhibit these risks, although the degree of such risks may vary significantly among the different government-sponsored entity securities. Some securities issued or guaranteed by U.S. government agencies or instrumentalities are not backed by the full faith and credit of the U.S. and may only be supported by the right of the agency or instrumentality to borrow from the U.S. Treasury. There can be no assurance that the U.S. government will always provide financial support to those agencies or instrumentalities. Foreign Securities Risk. Investments in securities issued by entities based outside the United States may result in the Fund experiencing rapid and extreme value changes due to currency controls; different accounting, auditing, financial reporting, and legal standards and practices; political and diplomatic changes and developments; expropriation; changes in tax policy; greater market volatility; differing securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing and emerging countries. Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, may be riskier than U.S. investments because of fluctuations in currency exchange rates.The value of securities denominated in foreign currency can change when foreign currencies strengthen or weaken relative to the U.S. dollar.These currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.To the extent that the Fund engages in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own, this presents the risk that the two currencies may not move in relation to one another as expected. In that case, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. To the extent that foreign exchange rates do not move in the direction anticipated by a sub-adviser, the Fund will lose money on its foreign currency positions. Management Risk.The ability of the Fund to meet its investment objectives is directly related to the investment allocation strategies established by the Manager, including its ability to select appropriate sub-advisers to manage the Fund’s portfolio.The Fund’s return will vary depending on the effectiveness of the sub-advisers, including each sub-adviser’s research and analysis capabilities.If the sub-adviser’s assessment of the prospects for individual securities is incorrect, it could result in significant losses in the Fund’s investment in those securities, which can also result in possible losses overall for the Fund. Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). The Fund has no control over the investments and related risks taken by the underlying funds in which it invests. ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value; an active market may not develop, it may employ a strategy that utilizes high leverage ratios; and trading of its shares may be halted under certain circumstances. To the extent that the Fund invests in inverse or leveraged ETFs, the value of the Fund’s investment will decrease when the index underlying the ETF’s benchmark rises, a result that is the opposite from traditional equity or bond funds.The net asset value and market price of leveraged or inverse ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, which are real assets such as oil, agriculture, livestock, industrial metals, and precious metals such as gold or silver, the Fund will be subject to additional risks.The values of commodity-based ETFs are highly dependent on the prices of the related commodity and the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). Derivatives Risk. Investments by the Fund (or an underlying fund) in derivatives may expose it to various risks. The value of derivative investments may rise or fall more rapidly than other investments, and could result in the Fund losing more than the amount invested in the derivative instrument in the first place. There is also risk that a sub-adviser could be incorrect in its expectations about the direction or extent of various market movements. Derivative instruments also involve the risk that other parties to the derivative contract may fail to meet their obligations, which could cause losses. When the Fund enters into derivative transactions for hedging purposes, it is attempting to limit the effects of adverse market movements.However, the expenses involved may cause the Fund’s return to be less than if hedging had not taken place. The Fund also could experience losses that reduce its returns if the indices underlying its derivative positions entered into for hedging purposes are not closely correlated with its other investments, or if the Fund is unable to close out a position because the market for an option or futures contract becomes illiquid. Derivatives typically involve the use of leverage and, as a result, a small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund. Illiquidity Risk.Although the Fund will only purchase Rule 144A securities that are deemed liquid by a sub-adviser, such securities may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate.A high portfolio turnover can result in correspondingly greater brokerage commission expenses.A high portfolio turnover also may result in the distribution to shareholders of additional capital gains for tax purposes, some of which may be taxable at ordinary income rates.These factors may negatively affect the Fund’s performance. Your investment in the Fund is not a deposit in a bank and is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. Is the Diversified Equity Fund right for you? The Diversified Equity Fund may be suitable for: § long-term investors seeking a fund with a capital appreciation investment strategy; § investors who want exposure to a broad range of asset classes within the convenience of a single fund; § investors who want to hire a professional to shift their assets among different types of investments as market conditions change; and § investors willing to accept price fluctuations in their investment. General The investment objective of the Equity Fund, including the Equity Fund’s policy of investing at least 80% of its assets in equity securities, may be changed without shareholder approval.The Equity Fund’s policy of investing at least 80% of its assets in equity securities may only be changed upon 60 days’ advance notice to shareholders. From time to time, the Equity Fund may take temporary defensive positions that are inconsistent with its principal investment strategies, in attempting to respond to adverse market, economic, political or other conditions.For example, the Equity Fund may hold up to 100% of its assets in money market funds, short-term investment grade money market instruments, including U.S. government and agency securities, commercial paper, certificates of deposit or other cash equivalents.To the extent consistent with the Fund’s principal strategies as described above, including its policy to invest at least 80% of its assets in equity securities during normal market conditions, the Equity Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies.As a result of engaging in these temporary measures, the Equity Fund may not achieve its investment objective. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ADDITIONAL INFORMATION ABOUT THE STRATEGIC INCOME FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Strategic Income Fund Under normal market conditions, the Strategic Income Fund invests at least 80% of its net assets in fixed income securities. The Strategic Income Fund may elect to pursue its investment objective either by investing directly in fixed income securities or by investing in other mutual funds, including ETFs and actively managed open-end or closed-end funds, that primarily hold a portfolio of fixed income securities. The Strategic Income Fund’s assets typically are managed by multiple sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Strategic Income Fund’s asset allocation strategy.To achieve its investment objective, the Strategic Income Fund invests in a variety of fixed income securities.Generally, in selecting securities for the Strategic Income Fund, the sub-advisers develop an outlook for interest rates, and the domestic and global economy; analyze credit and call risks of individual issues; and use other security selection techniques.The proportion of Strategic Income Fund assets that a sub-adviser commits to investments in securities with particular characteristics (such as quality, sector, interest rate or maturity) varies based on the sub-adviser’s outlook for the U.S. and foreign economies, the financial markets and other factors. Fixed income securities in which the Strategic Income Fund invests include all varieties of fixed income and floating rate securities, whether investment grade or non-investment grade, and with maturities of any length.For example, the Strategic Income Fund may invest up to 75% of its assets in high yield, lower-quality fixed income securities that are rated below investment grade or, if unrated, determined by a sub-adviser to be of comparable quality (i.e., securities that are rated BB+ or lower by Standard & Poor’s Ratings Group (“S&P”) or Ba1 or lower by Moody’s Investors Service (“Moody’s”) or another nationally recognized statistical rating organization), or if split rated, securities deemed by the sub-adviser to be of comparable quality.Generally, lower-rated securities pay higher yields than more highly rated securities to compensate investors for the higher risk. The Strategic Income Fund seeks to allocate its investments among the following types of fixed income securities: · obligations issued by the U.S. Government and its agencies or instrumentalities; · debt securities of domestic and foreign corporations; · mortgage-backed and asset-backed securities; · receipts involving U.S. Treasury obligations and other “stripped securities;” · municipal securities of issuers located in all 50 states, the District of Columbia or other U.S. territories and possessions, consisting of municipal bonds, municipal notes, tax-exempt commercial paper and municipal lease obligations; · obligations of international agencies or supranational entities; · floating and variable rate securities; · zero coupon, pay-in-kind or deferred payment securities; · securities issued on a when-issued and a delayed-delivery basis; · high yield debt securities (junk bonds); · custodial receipts; · convertible securities; · sovereign debt, including emerging markets debt; and · other investment companies (including open - end funds and ETFs) that invest primarily in fixed income securities. Mortgage-backed and asset-backed securities in which the Strategic Income Fund invests may be issued by agencies such as Government National Mortgage Association, Federal National Mortgage Association, Federal Home Loan Mortgage Corporation and Small Business Administration obligations, or by non-governmental agencies, including banks and other financial services institutions. The Strategic Income Fund may invest up to 40% of its net assets, measured at the time of purchase, in fixed income securities issued by foreign corporations and foreign governments, including securities of companies and governments in emerging markets (up to 15% of its net assets, measured at the time of purchase). The Strategic Income Fund may invest in foreign securities, which securities may not be denominated in U.S. dollars.The Strategic Income Fund may engage in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Strategic Income Fund may take active foreign currency positions not designed as a hedge, in which case the Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. Under normal circumstances, the Strategic Income Fund may invest up to 20% of its assets in other than fixed income securities, such as open - end mutual funds and ETFs that invest primarily in equity securities or commodities, and these underlying funds may engage in derivative transactions.The Strategic Income Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Strategic Income Fund may engage in active trading of its portfolio securities as a result of its overall strategy, the effects of which are described below under “Portfolio Turnover Risk.” The Fund has adopted a policy that it will not purchase illiquid securities for its portfolio.However, this policy does not prohibit the Fund from purchasing Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A of the Securities Act of 1933 allows a broader institutional trading market for securities otherwise subject to restriction on their resale to the general public.Rule 144A establishes a “safe harbor” from the registration requirements for resales of certain securities to qualified institutional buyers.Once in the Fund’s portfolio, the Fund may continue to hold Rule 144A securities that subsequently become illiquid. The Manager determines how the Strategic Income Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Strategic Income Fund’s asset allocation (including allocation among the various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Strategic Income Fund.From time to time, rather than allocating assets to one or more sub-advisers, the Manager may instead manage those assets directly.The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may invest them in other investment companies that invest primarily in fixed income securities, generally based on various fixed income market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks of Investing in the Strategic Income Fund Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time.The principal risks of investing in the Fund are: Fixed Income Securities Risks.Fixed income securities aresubject to the following risks: 1. Credit Risk. The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligations. 2. Change in Rating Risk. If a rating agency gives a fixed income security a lower rating, the value of the fixed income security will decline because investors will demand a higher rate of return. 3. Interest Rate Risk. The value of debt securities may fluctuate based upon changes in interest rates and market conditions.As interest rates rise, the value of most fixed income securities decreases to adjust price to market yields.Interest rate risk is greater for long-term debt securities than for short-term and floating rate securities. 4. Duration Risk.Prices of debt securities with longer effective maturities are more sensitive to interest rate changes than those with shorter effective maturities. 5. Prepayment and Extension Risk. As interest rates decline, the issuers of debt securities may prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities.As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities, locking in below-market interest rates and reducing the value of these securities.To the extent that the Strategic Income Fund invests in mortgage-backed securities, there is a greater risk that it will lose money due to prepayment and extension risks associated with these securities. 6. Premium/Discount Risk. When the Strategic Income Fund buys a fixed income security at a premium to its face value, it will be subject to the risk that the entire coupon (interest rate) may be less than the premium paid.Over time the net asset value of the Strategic Income Fund will decline, because the premium on the fixed income security declines as it approaches maturity (at maturity the market price of a fixed income security equals its face value).The declining premium lowers the value of the security in its portfolio.Thus the Strategic Income Fund may have attained a higher payout over the life of the fixed income security, but at the expense of an erosion in the value of such security over time.Premium erosion is most frequent among government and investment-grade corporate bond funds. Junk Bond Risk.The Fund may be subject to greater levels of interest rate and credit risk as a result of investing in high yield securities and unrated securities of similar credit quality (junk bonds) than funds that do not invest in such securities. These securities are considered predominately speculative with respect to the issuer’s continuing ability to make principal and interest payments. An economic downturn or period of rising interest rates could adversely affect the market for these securities and reduce the Fund’s ability to sell these securities (liquidity risk). If the issuer of a security is in default with respect to interest or principal payments, the Strategic Income Fund may lose its entire investment. Municipal Securities Risk.Municipal securities are subject to the risk that legislative changes and local and business developments may adversely affect the yield or value of the Strategic Income Fund’s investments in such securities. In addition, in order to be tax-exempt, municipal securities must meet certain legal requirements. Failure to meet such requirements may cause the interest received by the Strategic Income Fund on the municipal securities to be taxable. Changes or proposed changes in federal tax laws and credit ratings of this sector may also cause the prices of municipal securities to fall and, thereby, adversely affect the Strategic Income Fund’s investment. Mortgage-Related and Asset-Backed Securities Risk.The value of some mortgage- or asset-backed securities may be particularly sensitive to changes in prevailing interest rates. Early repayment of principal on some mortgage-related securities may expose the Strategic Income Fund to a lower rate of return upon reinvestment of principal. When interest rates rise, the value of a mortgage-related security generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. The value of these securities may fluctuate in response to the market’s perception of the creditworthiness of the issuers. Asset-backed securities typically are supported by some form of credit enhancement, such as a letter of credit, surety bond, limited guaranty or senior subordination.The degree of credit enhancement varies, but generally amounts to only a fraction of the asset-backed security’s par value until exhausted.If the credit enhancement is exhausted, certificateholders may experience losses or delays in payment if the required payments of principal and interest are not made to the trust with respect to the underlying loans. Foreign Securities Risk. Investments in securities issued by entities based outside the United States may result in the Fund experiencing rapid and extreme value changes due to currency controls; different accounting, auditing, financial reporting, and legal standards and practices; political and diplomatic changes and developments; expropriation; changes in tax policy; greater market volatility; differing securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing and emerging countries. Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, may be riskier than U.S. investments because of fluctuations in currency exchange rates.The value of securities denominated in foreign currency can change when foreign currencies strengthen or weaken relative to the U.S. dollar.These currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.To the extent that the Fund engages in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own, this presents the risk that the two currencies may not move in relation to one another as expected. In that case, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. To the extent that foreign exchange rates do not move in the direction anticipated by a sub-adviser, the Fund will lose money on its foreign currency positions. Management Risk.The ability of the Fund to meet its investment objectives is directly related to the investment allocation strategies established by the Manager, including its ability to select appropriate sub-advisers to manage the Fund’s portfolio.The Fund’s return will vary depending on the effectiveness of the sub-advisers, including each sub-adviser’s research and analysis capabilities.If the sub-adviser’s assessment of the prospects for individual securities is incorrect, it could result in significant losses in the Fund’s investment in those securities, which can also result in possible losses overall for the Fund. Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). The Fund has no control over the investments and related risks taken by the underlying funds in which it invests. ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value; an active market may not develop, it may employ a strategy that utilizes high leverage ratios; and trading of its shares may be halted under certain circumstances. To the extent that the Fund invests in inverse or leveraged ETFs, the value of the Fund’s investment will decrease when the index underlying the ETF’s benchmark rises, a result that is the opposite from traditional equity or bond funds.The net asset value and market price of leveraged or inverse ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, which are real assets such as oil, agriculture, livestock, industrial metals, and precious metals such as gold or silver, the Fund will be subject to additional risks.The values of commodity-based ETFs are highly dependent on the prices of the related commodity and the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. Changes in economic conditions or other circumstances that have a negative impact on the issuer are more likely to lead to a weakened capacity to pay the preferred stock obligations than is the case with higher grade securities. Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease. The issuer of the convertible security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. If the issuer defaults and the value of the security declines, the Fund’s share price may decline. Derivatives Risk. Investments by the Fund (or an underlying fund) in derivatives may expose it to various risks. The value of derivative investments may rise or fall more rapidly than other investments, and could result in the Fund losing more than the amount invested in the derivative instrument in the first place. There is also risk that a sub-adviser could be incorrect in its expectations about the direction or extent of various market movements. Derivative instruments also involve the risk that other parties to the derivative contract may fail to meet their obligations, which could cause losses. When the Fund enters into derivative transactions for hedging purposes, it is attempting to limit the effects of adverse market movements.However, the expenses involved may cause the Fund’s return to be less than if hedging had not taken place. The Fund also could experience losses that reduce its returns if the indices underlying its derivative positions entered into for hedging purposes are not closely correlated with its other investments, or if the Fund is unable to close out a position because the market for an option or futures contract becomes illiquid. Derivatives typically involve the use of leverage and, as a result, a small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund. Illiquidity Risk.Although the Fund will only purchase Rule 144A securities that are deemed liquid by a sub-adviser, such securities may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate.A high portfolio turnover can result in correspondingly greater brokerage commission expenses.A high portfolio turnover also may result in the distribution to shareholders of additional capital gains for tax purposes, some of which may be taxable at ordinary income rates.These factors may negatively affect the Fund’s performance. Your investment in the Fund is not a deposit in a bank and is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. Is the Strategic Income Fund right for you? The Strategic Income Fund may be suitable for: § investors seeking to diversify their holdings with bonds and other fixed income securities within the convenience of a single fund; and § investors who want to hire a professional to shift their assets between different types of investments as market conditions change. General The investment objective of the Strategic Income Fund, including its policy of investing at least 80% of its assets in fixed income securities under normal circumstances, may be changed without shareholder approval. The Strategic Income Fund’s policy of investing at least 80% of its assets in fixed income securities may be changed upon 60 days’ advance notice to shareholders. From time to time, the Strategic Income Fund may take temporary defensive positions that are inconsistent with its principal investment strategies, in attempting to respond to adverse market, economic, political or other conditions. For example, the Strategic Income Fund may hold up to 100% of its assets in money market funds, short-term investment grade money market instruments, including U.S. government and agency securities, commercial paper, certificates of deposit or other cash equivalents.To the extent consistent with the Strategic Income Fund’s principal strategies as described above, including its policy to invest at least 80% of its assets in fixed income securities during normal market conditions, the Strategic Income Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies. As a result of engaging in these temporary measures, the Strategic Income Fund may not achieve its investment objective. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ACCOUNT INFORMATION How to Buy Shares Shares of each Fund are available exclusively to U.S. citizens.To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that when you open an account, we will ask for your name, residential address, date of birth, government identification number and other information that will allow us to identify you. We also may ask to see your driver’s license or other identifying documents, and may take additional steps to verify your identity.If we do not receive these required pieces of information, there may be a delay in processing your investment request, which could subject your investment to market risk.If we are unable to immediately verify your identity, the Funds may restrict further investment until your identity is verified.However, if we are unable to verify your identity, the Funds reserve the right to close your account without notice and return your investment to you at the applicable Fund’s NAV determined on the day in which your account is closed.If we close your account because we are unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment. The minimum initial investment in each Fund is $2,000; subsequent investments are subject to a minimum of $100 for each account.Each Fund may, in its sole discretion, waive or lower these minimums in certain circumstances, such as with respect to purchases by clients of the Manager and/or its affiliates, or investors who invest in the Fund through an asset-based fee program offered by a financial intermediary.If your investment is aggregated into an omnibus account established by an investment adviser, broker or other intermediary, the account minimums apply to the omnibus account, not to your individual investment; however, the financial intermediary may also impose minimum requirements that are different from those set forth in this prospectus.If you choose to purchase or redeem shares directly from a Fund, you will not incur charges on purchases and redemptions (other than for short-term redemptions).However, if you purchase or redeem shares through a broker-dealer or another intermediary, you may be charged a fee by that intermediary. Initial Purchase By Mail - Your initial purchase request must include: · a completed and signed investment application form; and · a personal check with name pre-printed (subject to the minimum amount) made payable to the applicable Fund. Mail the application and check to: U.S. Mail:3 to 1 Funds c/o Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, Indiana 46206-6110 Overnight:3 to 1 Funds c/o Huntington Asset Services, Inc. 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 By Wire - You may also purchase shares of a Fund by wiring federal funds from your bank, which may charge you a fee for doing so. To wire money, you must call Shareholder Services at (866) 616-4848 to obtain instructions on how to set up your account and to obtain an account number. You must provide a signed application to Huntington Asset Services, Inc., at the above address in order to complete your initial wire purchase. Wire orders will be accepted only on a day on which the Funds, their custodian and transfer agent are open for business. A wire purchase will not be considered made until the wired money is received and the purchase is accepted by a Fund. The purchase price per share will be the net asset value next determined after the wire purchase is received by a Fund. Any delays which may occur in wiring money, including delays which may occur in processing by the banks, are not the responsibility of the Funds or the transfer agent. There is presently no fee for the receipt of wired funds, but the Funds may charge shareholders for this service in the future. Additional Investments You may purchase additional shares of a Fund (subject to minimum investment requirements) at any time by mail, wire or automatic investment. Each additional mail purchase request must contain: · your name · the name on your account(s) · your account number(s) · the name of the Fund · a check made payable to the applicable Fund Checks should be sent to the applicable Fund at the address listed under the heading “Initial Purchase – By Mail” in this prospectus. To send a bank wire, call Shareholder Services at (866) 616-4848 to obtain instructions. Automatic Investment Plan You may make regular investments in a Fund with an Automatic Investment Plan by completing the appropriate section of the account application or completing a systematic investment plan form with the proper signature guarantee and attaching a voided personal check. Investments may be made monthly to allow dollar-cost averaging by automatically deducting $100 or more from your bank checking account. You may change the amount of your monthly purchase at any time. If an Automatic Investment Plan purchase is rejected by your bank, your shareholder account will be charged a fee to defray bank charges. Tax Sheltered Retirement Plans Shares of the Funds may be an appropriate investment for tax-sheltered retirement plans, including: individual retirement plans (IRAs); simplified employee pensions (SEPs); 401(k) plans; qualified corporate pension and profit-sharing plans (for employees); 403(b) plans and other tax-deferred investment plans (for employees of public school systems and certain types of charitable organizations); and other qualified retirement plans. Please contact Shareholder Services at (866) 616-4848 for information regarding opening an IRA or other retirement account. Please consult with an attorney or tax adviser regarding these plans. Distribution Plans Each Fund has adopted a plan under Rule 12b-1 of the Investment Company Act of 1940 (the “Plan”) pursuant to which the Fund is authorized to pay a fee of 0.25% to the Fund’s Manager or any broker-dealer, bank, investment adviser or other financial institution that assists the Fund in the sale and distribution of such Fund’s shares or that provides shareholder servicing to its shareholders.These fees will, over time, increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges because these fees are paid out of a Fund’s assets on an on-going basis.The Funds have not implemented the 12b-1 Plans, although a Fund may do so at any time upon notice to shareholders after April 30, 2012. Other Purchase Information Each Fund may limit the amount of purchases and refuse to sell shares to any person. If your check or wire does not clear, you will be responsible for any loss incurred by a Fund. You may be prohibited or restricted from making future purchases in such Fund. Checks must be made payable to the Fund in which you wish to invest. Each Fund and its transfer agent may refuse any purchase order for any reason. Cash, third party checks (except for properly endorsed IRA rollover checks), counter checks, starter checks, traveler’s checks, money orders, credit card checks, and checks drawn on non-U.S. financial institutions will not be accepted. Cashier’s checks and bank official checks may be accepted in amounts greater than $10,000. In such cases, a fifteen (15) business day hold will be applied to the funds (which means that you may not redeem your shares until the holding period has expired).Cashier’s checks and bank official checks in amounts less than $10,000 will also be accepted for IRA transfers from other financial institutions. Each Fund has authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept on its behalf purchase and sell orders. A Fund is deemed to have received an order when the authorized person or designee accepts the order, and the order is processed at the net asset value next calculated thereafter. It is the responsibility of the broker-dealer or other financial institution to transmit orders promptly to the Fund’s transfer agent. How To Exchange Shares You may exchange shares of one Fund for shares of the other Fund.You also may exchange shares of either Fund for shares of a separately managed money market fund (the “Money Market Fund”), or shares of the Money Market Fund for shares of a Fund.Exchanges to (or from) the Money Market Fund may be made only if the Money Market Fund is registered in your state of residence.The exchange privilege with the Money Market Fund does not constitute an offering or recommendation of the Money Market Fund. You may call Shareholder Services at (866) 616-4848 to obtain the Money Market Fund’s prospectus and to exchange shares.It is your responsibility to obtain and read a prospectus of the Money Market Fund before you make an exchange with the Money Market Fund.By giving exchange instructions for the Money Market Fund, you will be deemed to have acknowledged receipt of the prospectus for the Money Market Fund. In general, the same rules and procedures that apply to sales and purchases apply to exchanges.An exchange may also be made by written request signed by all registered owners of the account mailed to the address listed above. An exchange is made by selling shares of a Fund (or the Money Market Fund) and using the proceeds to buy shares of the other Fund (or the Money Market Fund), with the NAV for the sale and the purchase calculated for each fund as described in its current prospectus.An exchange results in a sale of shares for federal income tax purposes. If you make use of the exchange privilege, you may realize either a long-term or short-term capital gain or loss on the shares sold. Requests for exchanges will be processed at the next calculated NAV after receipt of the request (i.e., prior to close of trading on the New York Stock Exchange (typically 4:00 p.m. Eastern time)).Before making an exchange, you should consider the investment objective of the fund to be purchased.If your exchange creates a new account, you must satisfy the requirements of the fund in which shares are being purchased.You may make an exchange to a new account or an existing account; however, the account ownership must be identical. Exchanges may be made only in states where an exchange may legally be made. The Funds reserve the right to terminate or modify the exchange privilege at any time. How To Redeem Shares You may receive redemption payments by check or federal wire transfer. The proceeds may be more or less than the purchase price of your shares, depending on the market value of the applicable Fund’s securities at the time of your redemption. A wire transfer fee of $15 is charged to defray custodial charges for redemptions paid by wire transfer. This fee is subject to change. Any charges for wire redemptions will be deducted from your account by redemption of shares. The Funds do not intend to redeem shares in any form except cash. However, if the amount you are redeeming is over the lesser of $250,000 or 1% of a Fund’s net asset value, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash. In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund. If you redeem your shares through a broker-dealer or other institution, you may be charged a fee by that institution. By Mail - You may redeem any part of your account in a Fund at no charge by mail. Your request should be addressed to: U.S. Mail:3 to 1 Funds c/o Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, Indiana 46206-6110 Overnight:3 to 1 Funds c/o Huntington Asset Services, Inc. 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 Your request for a redemption must include your letter of instruction, including the Fund name, your account number and account name(s), your address, and the dollar amount or number of shares you wish to redeem. Requests to sell shares that are received in good order are processed at the net asset value next calculated after a Fund receives your order in proper form. To be in proper order, your request must be signed by all registered share owner(s) in the exact name(s) and any special capacity in which they are registered. The Funds may require that signatures be guaranteed if you request the redemption check be made payable to any person other than the shareholder(s) of record or mailed to an address other than the address of record, if the mailing address has been changed within 30 days of the redemption request, or in certain other circumstances, such as to prevent unauthorized account transfers or redemptions. The Funds may also require a signature guarantee for redemptions of $25,000 or more. Signature guarantees are for the protection of shareholders. All redemptions requiring a signature guarantee must utilize a New Technology Medallion stamp, generally available from the bank where you maintain your checking or savings account.You can obtain a signature guarantee from most banks and securities dealers, but not from a notary public. For joint accounts, both signatures must be guaranteed.Please call Shareholder Services at (866) 616-4848 if you have questions. At the discretion of a Fund or its transfer agent, you may be required to furnish additional legal documents to insure proper authorization. By Telephone - You may redeem any part of your account (up to $25,000) in a Fund by calling Shareholder Services at (866) 616-4848. You must first complete the Optional Telephone Redemption and Exchange section of the investment application or provide a signed letter of instruction with the proper signature guarantee stamp to institute this option. The Funds, the transfer agent and custodian are not liable for following redemption instructions communicated by telephone to the extent that they reasonably believe the telephone instructions to be genuine.Procedures employed may include recording telephone instructions and requiring a form of personal identification from the caller. The Funds or the transfer agent may terminate the telephone redemption procedures at any time.If you are unable to reach a Fund by telephone, you may request a redemption by mail. Funds’ Policy on Market Timing - The Funds discourage market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements. Market timing may result in dilution of the value of a Fund’s shares held by long-term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders. The Board of Trustees has adopted a policy directing each Fund to reject any purchase order with respect to any investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of a Fund that indicates market timing or trading that it determines is abusive. This policy generally applies to all shareholders of the Funds. The Board of Trustees also has adopted a redemption policy to discourage short - term traders and/or market timers from investing in the Funds. A 2.00% short-term redemption fee will be assessed by a Fund against investment proceeds withdrawn within 30 calendar days of investment. Fund shares received from reinvested distributions or capital gains are not subject to the redemption fee. After excluding any shares that are associated with reinvested distributions from the redemption fee calculation, the Funds use a “first-in, first-out” method to determine the 30-day holding period. Thus, if you bought shares on different days, the shares purchased first will be redeemed first for purposes of determining whether the redemption fee applies. The proceeds collected from redemption fees will be retained by the applicable Fund for the benefit of existing shareholders.The Fund’s administrator performs automated monitoring of short-term trading activity, if any, in the Fund’s shares.Any instance of suspected short-term trading is investigated by the Administrator’s compliance department.If such trades were deemed to be a violation of the Fund’s short-term trading policy, then the Fund’s adviser would be notified and action taken, such as suspending future purchases by the short-term trader.The Administrator provides a quarterly certification to the Board of Trustees, confirming that it has monitored Fund shareholders’ trades for potential short-term trading activity and, if such activity were to be discovered, the Administrator would be required to report such short-term trading to the Board of Trustees. If you invest in a Fund through a bank, broker-dealer, 401(k) plan, financial adviser, financial supermarket or other financial intermediary, the financial intermediary may, in lieu of charging the redemption fee set forth in this Prospectus, enforce its own market timing policy. “Omnibus accounts” that include multiple customers of the financial intermediary also will be exempt from the redemption fee if the financial intermediary does not track and/or process redemption fees. Additionally, the transfer of shares from one retirement account to another, accounts participating in a wrap fee program and redemptions caused by decisions of employer-sponsored retirement plans may be exempt from the redemption fee. Redemption fees may be waived for mandatory retirement withdrawals, systematic withdrawals, redemptions made to pay for various administrative fees and, at the sole discretion of the Funds’ Manager, due to changes in an investor’s circumstances, such as death. No exceptions will be granted to persons believed to be “market-timers.” While each Fund attempts to deter market timing, there is no assurance that a Fund will be able to identify and eliminate all market timers.For example, omnibus accounts typically provide a Fund with a net purchase or redemption request on any given day where purchasers and redeemers of Fund shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated is not known by the Fund.The netting effect often makes it more difficult to apply redemption fees, and there can be no assurance that a Fund will be able to apply the fee to such accounts in an effective manner.Despite the Funds’ efforts to detect and prevent abusive trading activities, it may be difficult for a Fund to identify such activity in certain omnibus accounts traded through financial intermediaries since the Fund may not have knowledge of the identity of individual investors and their transactions in such accounts.Under a federal rule, each Fund is required to have an agreement with its intermediaries obligating the intermediaries to provide, upon the Fund’s request, information regarding the intermediaries’ customers and their transactions.However, there can be no guarantee that all excessive, short-term or other abusive trading activities will be detected, even though such an agreement is in place.Certain Financial Intermediaries, in particular retirement plan sponsors and administrators, may have less restrictive policies regarding short-term trading.In addition to the redemption fee, each Fund reserves the right to reject any purchase order for any reason, including purchase orders that it does not think are in the best interest of the Fund or its shareholders, or if the Fund thinks that trading is abusive.Neither Fund has entered into any arrangements with any person to permit frequent purchases and redemptions of Fund shares. Additional Information - If you are not certain of the requirements for a redemption please call Shareholder Services at (866) 616-4848. Redemptions specifying a certain date or share price cannot be accepted and will be returned. You will be mailed the proceeds on or before the fifth business day following the redemption. However, payment for redemption made against shares purchased by check will be made only after the check has been collected, which normally may take up to fifteen calendar days. Also, when the New York Stock Exchange is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing, or under any emergency circumstances (as determined by the Securities and Exchange Commission) the Funds may suspend redemptions or postpone payment dates. You may be assessed a fee if a Fund incurs bank charges because you direct the Fund to re-issue a redemption check. Redemption proceeds sent by check by a Fund and not cashed within 180 days will be reinvested in the same Fund at the current day’s NAV.Redemption proceeds that are reinvested are subject to the risk of loss like any other investment in the Fund. Because the Funds incur certain fixed costs in maintaining shareholder accounts, a Fund may require you to redeem all of your shares in the Fund on 30 days’ written notice if the value of your shares in the Fund is less than $2,000 due to redemptions, or such other minimum amount as the Fund may determine from time to time. You may increase the value of your shares in the Fund to the minimum amount within the 30-day period. All shares of each Fund are also subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund. In such event, the Fund will provide notice to shareholders, but the Fund will not be required to obtain shareholder approval prior to such liquidation.An involuntary liquidation will create a capital gain or capital loss which may have tax consequences about which you should consult your tax adviser. Determination of Net Asset Value The price you pay for your shares is based on a Fund’s net asset value per share (NAV). The NAV is calculated at the close of trading (normally 4:00 p.m. Eastern time) on each day the New York Stock Exchange is open for business (the Stock Exchange is closed on weekends, Federal holidays and Good Friday). The NAV is calculated by dividing the value of a Fund’s total assets (including interest and dividends accrued but not yet received) minus liabilities (including accrued expenses) by the total number of shares outstanding. Requests to purchase and sell shares are processed at the NAV next calculated after a Fund receives your order in proper form. A Fund’s assets generally are valued at their market value. If market quotations are not readily available, the security will be valued at a fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Manager or relevant sub-adviser pursuant to procedures approved by the Board of Trustees. Fair value pricing also is permitted if, in the opinion of the Manager or a sub-adviser, the validity of market quotations appears to be questionable due to factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Manager or sub-adviser is aware of any other data that calls into question the reliability of market quotations. For example, an underlying fund in which a Fund invests may fail to calculate its NAV as of the NYSE close. Also, investments in derivatives, such as futures contracts and options on futures contracts, are more likely to trigger fair valuation than investments in other securities. Without fair value pricing, short-term traders could take advantage of the arbitrage opportunity and dilute the NAV of long-term investors. Fair valuation of a Fund’s portfolio securities can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund’s NAV by short-term traders or that a Fund will realize fair valuation upon the sale of a security. Dividends, Distributions and Taxes Dividends and Distributions. Each Fund typically distributes as dividends to its shareholders substantially all of its net investment income and any realized net capital gains. These distributions are automatically reinvested in the applicable Fund unless you request cash distributions on your application or through a written request to the Fund. The Strategic Income Fund’s distributions will consist of dividends and net realized capital gains.The Equity Fund’s distributions will consist primarily of net realized capital gains. Taxes. Netinvestment income distributed by a Fund generally will consist of interest income, if any, and dividends received on investments, less expenses. The dividends you receive, whether or not reinvested, will be taxed as ordinary income except as described below (including in the table). The Equity Fund normally will distribute net realized capital gains to its shareholders once a year, and may make additional distributions as it deems desirable at any other time during a particular year.The Strategic Income Fund normally will distribute dividends and net realized capital gains to its shareholders annually, and may make additional distributions as it deems desirable at any other time during a particular year. Capital gains are generated when a Fund sells its capital assets for a profit. Capital gains are taxed differently depending on how long the Fund has held the capital asset sold. Distributions of gains recognized on the sale of capital assets held for one year or less are taxed at ordinary income rates; distributions of gains recognized on the sale of capital assets held longer than one year are taxed at long-term capital gains rates regardless of how long you have held your shares. If a Fund distributes an amount exceeding its income and gains, this excess will generally be treated as a non-taxable return of capital.Special rules govern the treatment of certain gains from hedging strategies which may result in only a portion of any such gains being taxed at long-term capital gains rates. Unless you indicate another option on your account application, any dividends and capital gain distributions paid to you by a Fund automatically will be invested in additional shares of the Fund. Alternatively, you may elect to have: (1) dividends paid to you in cash and the amount of any capital gain distributions reinvested; or (2) the full amount of any dividends and capital gain distributions paid to you in cash.Each Fund will send dividends and capital gain distributions elected to be received as cash to the address of record or bank of record on the applicable account.Your distribution option will automatically be converted to having all dividends and other distributions reinvested in additional shares if any of the following occur: · Postal or other delivery service is unable to deliver checks to the address of record; · Dividends and capital gain distributions are not cashed within 180 days; or · Bank account of record is no longer valid. Dividends and capital gain distribution checks issued by a Fund which are not cashed within 180 days will be reinvested in the same Fund at the current day’s NAV.When reinvested, those amounts are subject to the risk of loss like any other investment in the Fund. You may want to avoid making a substantial investment when a Fund is about to make a taxable distribution because you would be responsible for any taxes on the distribution regardless of how long you have owned your shares. Selling shares (including redemptions) and receiving distributions (whether reinvested or taken in cash) usually are taxable events to a Fund’s shareholders. These transactions typically create the following tax liabilities for taxable accounts: Summary of Certain Federal Income Tax Consequences for Taxable Accounts The following discussion reflects current law. Type of Transaction Tax Status Qualified dividend income Generally maximum 15% on non-corporate taxpayers Net short-term capital gain distributions Ordinary income rate Net long-term capital gain distributions Generally maximum 15% on non-corporate taxpayers* Sales of shares(including redemptions) ownedmore than one year Gains taxed at generally maximum 15% on non-corporate taxpayers* Sales of shares (including redemptions) ownedfor one year or less
